Citation Nr: 0928219	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDINGS OF FACT

1. The Veteran currently has bilateral sensorineural hearing 
loss, but his hearing loss pre-existed service and was not 
aggravated beyond the natural progression due to his military 
service.

2.  The Veteran has tinnitus, but there is no competent and 
persuasive evidence that his tinnitus is related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral sensorineural hearing loss was 
not aggravated or incurred by active military service, nor 
may it be presumed to have occurred therein.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307 & 3.309 (2008).

2.  The Veteran's tinnitus was not aggravated or incurred by 
active military service.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by a letter 
sent to the Veteran in December 2004.  That letter advised 
the Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In regard to service connection claims, the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Id.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his hearing loss and tinnitus can be 
attributed to service either directly or because of in-
service aggravation.  Id.; see also Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Hearing Loss and Tinnitus)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, the legal presumption is inapplicable 
because the Veteran's hearing loss pre-existed his military 
service.  This is explained more thoroughly below.
 
In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges his hearing loss and tinnitus are a 
result of his combat exposure in Vietnam working as an 
infantryman.  The Veteran further alleges he has suffered 
with hearing loss and tinnitus since his military service. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's DD-214 confirms the Veteran was a rifleman in 
Vietnam and received, among other things, a combat infantry 
badge (CIB) for his service.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) 
can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder. See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. 

In this case, in light of the Veteran's combat service, the 
Board concedes the Veteran was exposed to in-service acoustic 
trauma.  The evidence, however, must still establish by 
competent medical evidence that his current hearing loss and 
tinnitus is related to his in-service acoustic trauma.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for reasons to be discussed, such competent medical nexus 
evidence is lacking.

The Veteran's service treatment records indicate the Veteran 
entered the military with bilateral high frequency hearing 
loss.  Specifically, the Veteran's August 1966 induction 
examination reveals normal hearing at every frequency 
bilaterally with the exception of 4000 Hertz.  At 4000 Hertz, 
the induction audiological examination reveals the Veteran's 
puretone threshold was 50 decibels bilaterally, which 
constitutes bilateral sensorineural hearing loss as defined 
by the law.  38 C.F.R. § 3.385.  The Board notes the 3000 
Hertz level was left blank and, presumably, was not tested at 
induction.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, as explained above, the Veteran's entrance 
examination indicates high frequency hearing loss 
bilaterally.  Due to the clear medical evidence that the 
Veteran's condition was pre-existing, as was noted on the 
Veteran's audiological induction examination, the presumption 
of soundness does not attach.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The crucial inquiry here then is whether there is medical 
evidence that the Veteran's pre-existing hearing loss was 
permanently aggravated beyond natural progression due to any 
incident of the Veteran's military service, to include noise 
trauma. With regard to this tinnitus claim, however, the 
crucial inquiry here is whether the Veteran's tinnitus was 
caused by his military noise exposure service or any other 
incident of his military service.  With respect to both 
claims, the Board concludes they were not.

Aside from the induction and separation examinations, the 
bulk of the Veteran's service treatment records are silent as 
to any complaints, treatment or diagnoses of hearing loss or 
tinnitus.  The Veteran's March 1969 separation examination 
indicated audiological results similar to the induction 
examination.  Specifically, the Veteran's hearing acuity was 
normal at all frequency levels except for the 3000 and 4000 
Hertz levels.  The Veteran's right ear exhibited normal 
hearing at 4000 Hertz, but demonstrated a puretone threshold 
of 40 at 3000 Hertz.  The Veteran's left ear exhibited a 
puretone threshold of 40 at both the 3000 Hertz and 4000 
Hertz levels.  These results constitute bilateral 
sensorineural hearing loss as defined by the law.  See 
38 C.F.R. § 3.385.  The Veteran, however, did not actually 
report any audiological complaints, to include hearing loss 
or tinnitus, at any point during his military service.

The Veteran does not believe he entered the military with any 
hearing problems, but the objective findings indicate he did 
in fact have some high-frequency hearing loss bilaterally 
upon entering the military.  His separation examination 
indicates slightly different findings, but not necessarily 
reflective of a "worsened" disability.  

The Veteran alleges he suffered with hearing loss and 
tinnitus since his military service.  The Veteran's post-
service medical records, however, are silent as to any 
complaints, treatment or diagnoses of audiological problems.  
The Veteran was treated for various disabilities during the 
40 year span since his separation from the military and these 
medical records never include any complaints, treatment or 
diagnoses of audiological problems.  

After service, the Veteran worked as an electrician and 
concedes this includes using noisy power tools.  He contends, 
however, that his hearing loss and tinnitus dates back to his 
military service in the late 1960s.  

The Veteran was afforded a VA examination in March 2005 where 
the audiologist notes a history of tinnitus of over 30 years 
and a diagnosis of moderate to severe bilateral sensorineural 
hearing loss.  In regard to etiology, the examiner opined as 
follows:

A review of the c-file revealed both induction and 
separation auditory data.  At induction, the 
[V]eteran had a pre existing hearing loss at 4k 
bilaterally.  At separation, all measured values 
were consistent with those obtained at induction.  
Therefore, it is less likely as not (less than 
50/50 probability) that hearing loss and tinnitus 
were aggravated by or a result of military 
service.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination and a complete review of the 
claims folder, to include the Veteran's service treatment 
records and induction and separation examinations.  Also 
compelling, no medical professional has ever linked the 
Veteran's current hearing loss and tinnitus to his military 
service or otherwise conflicted with the VA examiner's 
opinion.

The Veteran and his representative argue the examination is 
inadequate for a variety of reasons.  The Veteran takes issue 
with the fact that the examiner noted the Veteran's tinnitus 
to date back a mere 30 years, where he indicated his tinnitus 
dates back to his military service, 40 years ago.  The 
examiner, however, merely indicated the Veteran noticed 
tinnitus over 30 years ago without a specific onset date or 
circumstance listed.  This is not in conflict with the 
Veteran's contention that his tinnitus began in the military 
40 years ago.  The Veteran's representative takes issue with 
the fact that the Veteran's induction and separation 
examination reveal different audiological results whereas the 
examiner indicates the results were the same.  The Board 
disagrees.

The VA examiner did not conclude the Veteran's hearing loss 
was identical at entrance and separation into the military, 
but rather merely indicated the Veteran's induction and 
separation auditory data "were consistent."  The results 
are indeed slightly different, as indicated above, but the 
examiner did not find a notable difference warranting a 
causal relationship.  In fact, the Board observes the 
separation audiological examination reveals a slight 
improvement to results noted on induction, at least at the 
4000 Hertz frequency level. 

The Board has considered the Veteran's statements indicating 
he suffered with hearing loss and tinnitus since his military 
service 40 years ago.  In accordance with the recent decision 
of the United States Court of Appeals for the Federal Circuit 
in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Board concludes that the lay evidence presented by the 
Veteran concerning his continuity of symptoms after service 
is credible regardless of the lack of contemporaneous medical 
evidence.  However, the Veteran's claims fail based upon the 
lack of medical evidence indicating a nexus/causal connection 
between the Veteran's claimed continuity of symptoms and his 
current hearing loss and tinnitus.  For service connection to 
be established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 

In other words, even accepting the Veteran's contentions that 
he suffered with hearing loss and tinnitus since his military 
service, no medical professional has ever opined that his 
hearing loss and tinnitus are due to his military service.  
In fact, there is medical evidence to the contrary.  To the 
extent that the Veteran himself is alleging a causal 
connection, he is not competent to render an opinion as to 
the cause or etiology of his hearing loss and tinnitus 
because he does not have the requisite medical knowledge or 
training.  See Rucker, 10 Vet. App. at 74.

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


